MEMORANDUM **
Allen Earl Daniel appeals from the district court’s order revoking his supervised release and imposing a 82-day term of imprisonment. Daniel was originally convicted of four counts of robbery of a bank, in violation of 18 U.S.C. § 2113(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Daniel has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Daniel has not filed a pro se supplemental brief, and the government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw, and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.